DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raphael Valencia (43,216) on 09/13/2021.

The application has been amended as follows: 
Claim 1, Line 5: a switch circuit coupled to the hardware and the control processor;
	Claim 1, Line 6-7: wherein when a failure of a first control processor in a first information processing apparatus of the plurality of information processing apparatuses is detected[[,]]:
; and
	Claim 1, Line 19: apparatuses, wherein:
	Claim 4, Line 2: 1, wherein: 
	Claim 4, Line 8: apparatuses, the control circuit, and the control processor; and
Claim 4, Line 9: wherein when the failure of the first control processor is detected[[,]]:
Claim 8, Line 6: a switch circuit coupled to the hardware and the control processor;
	Claim 8, Line 7-8: wherein when a failure of a first control processor in a first information processing apparatus of the plurality of information processing apparatuses is detected[[,]]:
	Claim 8, Line 16: information processing apparatus to the signal line, 
	Claim 8, Line 24: second control processor to the signal line[[,]];
	Claim 8, Line 30: apparatuses, the control circuit, and the control processor; and
	Claim 8, Line 31: when the failure of the first control processor is detected[[,]]:
Claim 10, Line 4: second control processor, and
Claim 11, Line 6: a switch circuit coupled to the hardware and the control processor;
wherein when a failure of a first control processor in a first information processing apparatus of the plurality of information processing apparatuses is detected[[,]]:	
Claim 11, Line 20: apparatuses, wherein:
	Claim 11, Line 22: the first hardware to the storage device, and 
	Claim 11, Lines 27-29: cause the second switch circuit to generate the connection of the second control processor to the signal line in response to changing identification information of the second information processing apparatus.[[.]]
	Claim 12, Line 1: The information processing system according to claim 11, wherein:
	Claim 12, Line 7: apparatuses, the control circuit, and the control processor; and 
Claim 12, Line 8: when the failure of the first control processor is detected[[,]]:
	Claim 14, Line 4: storage device, and
Claim 15, Line 4: a switch circuit coupled to the hardware and the control processor,
Claim 15, Line 5: wherein when a failure of the control processor is detected[[,]]:



Allowable Subject Matter
Claims 1, 2, 4-6, and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1, 8, 11, and 15.

Claims 1 and 15 both recite a management apparatus that, in response to detecting the failure of a control processor, transmits the stored hardware information and identification information of the information processing apparatus containing the control processor. In claim 1, the stored hardware information and identification information are transmitted to a second control processor of a second information processing apparatus. In claim 15, the stored hardware information and identification information are transmitted to a second information processing apparatus.
The closest prior art to claims 1 and 15 is US Patent Application Publication No. 2014/0317441 (“Arata1”). Arata1 discloses a management server receiving a failover request from the controller of a failed server (¶ 0123), wherein the failover request contains an identifier of the failed server (¶ 0124). The management server uses the failover request and the identifier to initiate failover (¶¶ 0127, 0128), but does not transmit the identifier to the backup server.



Claim 11 recites a second control processor of a second information processing apparatus that, in response to detecting the failure of the first control processor, changes identification information of the second information processing apparatus. In response to changing the identification information, the second control processor causes a second switch circuit to generate a connection of the second control processor to the signal line. 
The closest prior art to claim 11 is US Patent Application Publication No. 2010/0138686 (“Arata2”). Arata2 discloses a management server that changes the WWN of an HBA of a standby server to the WWN of an HBA of a failed active server, causing a boot disk used by the failed active server to be reassigned to the standby server through a fiber channel switch connecting all servers (Fig. 3, ¶ 0073, Fig. 1, ¶ 0040). Arata2 does not disclose the standby server performing these steps.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113